S05-/T
                                          ELECTRONIC RECORD


COA #       10-14-00112-CR                                  OFFENSE:          Sexual Assault


STYLE:      Tevin Sherard Elliott v. The State of Texas     COUNTY:           McLennan


TRIAL COURT:               54thi District Court                           Appellant's                MOTION
TRIAL COURTS:              2012-1543-C2                        FOR REHEARING IS:            Denied
TRIAL COURTJUDGE:          Hon. Matt Johnson                   DATE:           May 28, 2015
DISPOSITION:         Affi rmed                                JUDGE:           Per Curiam




DATE:         April 23,   2015

JUSTICE:      Chief Justice Gray         PC
PUBLISH:                                 DNP:


CLKRECORD:           June 5, 2014                         SUPPCLKRECORD:

RPT RECORD:          May 23, 2014                         SUPPRPTRECORD:
STATE BR:            February 12, 2015                    SUPP BR:
APPBR:               September 22, 2014                   REPLY BR:                  April 9, 2015




                                  IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#                 S05
    APf^LLAAtT^ Petition                                              Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                     JUDGE:

DATE:       /O         zojr                                           SIGNED:                         PC:
                 m
JUDGE:         &ut
                 4.aA**^*^—                                           PUBLISH:                       DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STA Y OF MAN DATE IS:

CCA IS:.                     ON                                                                 ON

JUDGE:                                                               JUDGE: